PER CURIAM:
Appellant’s claims that the court below erred 1) in refusing to sever counts 14, 15 and 16 from counts 23 and 24 and from counts 19, 20, 21 and 22, trial on all of which was on the same day; and 2) in refusing to sever counts 4 and 5 from counts 6 and 7, which four counts were tied together in another single proceeding, were not raised below in written post-verdict motions and, therefore, are not preserved for appellate review. Pa.R.Crim.P. 1123(a); Commonwealth v. Blair, 460 Pa. 31, 33 n. 1, 331 A.2d 213, 215 n. 1 (1975). The opinion of the court below adequately disposes of appellant’s remaining contentions.
The judgment of sentence is affirmed on the able (and extremely well organized) opinion of Judge Lewis of the Court of Common Pleas of Allegheny County.
SPAETH and WICKERSHAM, JJ., concur in the result.